







November 30, 2019


John J. Russell, Jr.
3275 Lenox Road, #303
Atlanta, Georgia 30324


RE: Red Lion Hotels Corporation Employment Offer Letter


Dear John:


On behalf of Red Lion Hotels Corporation (the “Company”), we are delighted to
offer you the position of Interim Chief Executive Officer, contingent on a
satisfactory background check and the approval of the Company’s full Board of
Directors. In your new position, you will report to the Board of Directors of
the Company.


As an executive officer of the Company, the details of your hire, your
compensation and any of your acquisitions and dispositions of stock of the
Company may in the future be subject to Securities Exchange Commission reporting
rules.


The following outlines the employment package for your position.


TERM OF EMPLOYMENT: Your term of employment shall be month to month starting
December ___, 2019. Your employment is “at-will” and either party shall be
entitled to terminate your employment immediately upon written notice to the
other party. If we terminate your employment without “Cause” prior to the 90
days following your start date, we will pay you your base salary for the balance
of the 90 days. We shall have no payment obligation to you if we terminate your
for Cause. As used herein, the term “Cause” means: (i) your willful and
intentional failure or refusal to perform or observe any of your material
duties, responsibilities or obligations, if such breach is not cured within 30
days after notice thereof to you by the Company, which notice shall state that
such conduct shall, without cure, constitute Cause; (ii) any willful and
intentional act by you involving fraud, theft, embezzlement or dishonesty
affecting the Company; or (iii) your conviction of (or a plea of nolo contendere
to) an offense which is a felony in the jurisdiction involved.


POSITION: Interim Chief Executive Officer. You will be responsible for
overseeing the operation of the Company, undertaking such duties and
responsibilities assigned to you from time to time by the Company’s Board of
Directors. You will also be required to attend and



--------------------------------------------------------------------------------



participate in (i) necessary senior executive meetings, committees and councils
and (ii) meetings of the Board of Directors of the Company.


COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $15,384.62, which is equivalent to $400,000 per year,
subject to normal withholdings and payroll taxes. You will not be entitled to
any additional compensation in the event you are appointed to serve as an
officer or director of any of the Company’s direct or indirect subsidiaries or
affiliates.


BONUS: In addition to your base salary, you are eligible to earn a bonus of up
to $35,000.00 for each 90 days of your employment if you are actively employed
throughout each such 90 day bonus period, and if you meet the bonus criteria as
outlined by the Compensation Committee of the Company’s Board of Directors from
time to time in its sole discretion.


RELOCATION: You shall be required to relocate to Denver, Colorado for the term
of your interim employment with the Company. During the term of your interim
employment with the Company, the Company shall provide to you its furnished
one-bedroom apartment. The Company will also reimburse you for shipping costs to
Denver, Colorado for one vehicle and reasonable household items, plus up to
$5,000 of other reasonable relocation expenses. In addition, the Company will
reimburse you for two round trip tickets for domestic flights for each of you
and your spouse during the term of your interim employment with the Company. For
any relocation reimbursements described above that are deemed wages to you under
the Internal Revenue Code, the Company shall gross up its reimbursement to you
to account for federal income tax.


BENEFITS: You will be eligible to participate in the following employee benefit
programs, as they may be modified, terminated or replaced from time to time:



•Medical and Dental insurance eligible the first of the month following your
Start Date•Employee Assistance Program (EAP)•Long Term Disability insurance
coverage starting the first of the month following your Start Date•
Flexible Spending Account - Section 125 Medical Reimbursement and Dependent Care
accounts eligible within 30 days of your Start Date for the following 1st of the
month effective date
•AFLAC - Voluntary Cancer Protection, Short Term Disability, Personal Recovery
and Accident / Injury Protection Plans available following Start Date and also
during open enrollment periods•Vacation, Holiday, Sick Pay and Disability
Programs•Participation in the Company 401(k) Retirement Savings Plan with a
discretionary match made after the end of each calendar year.•Direct
Deposit•Voluntary Term Life and AD&D Insurance coverage eligible the first of
the month following your Start Date•Discounted hotel accommodations for you and
your family at Company hotels








--------------------------------------------------------------------------------



LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will continue to act at all times in the best interest of the
Company. You also agree that, except as required for performance of your work,
you will not use, disclose or publish any Confidential Information of the
Company either during or after your employment, or remove any such information
from the Company’s premises. Confidential Information includes, but is not
limited to, lists of actual and prospective customers and clients, financial and
personnel-related information, projections, operating procedures, budgets,
reports, business or marketing plans, compilations of data created by the
Company or by third parties for the benefit of the Company.


NONCOMPETITION AND NONSOLICITATION: (a) You agree that for six (6) months
following the termination of your employment with the Company, you will not,
directly or indirectly, engage or participate or make any financial investments
in (other than ownership of up to 5% of the aggregate of any class of securities
of any corporation if such securities are listed on a national stock exchange or
under section 12(g) of the Securities Exchange Act of 1934) or become employed
by, or act as an agent or principal of, or render advisory or other management
services to or for, any Competing Business. As used herein the term “Competing
Business” means any business which includes hotel franchising, hotel marketing
services, hotel reservation services, or related hotel services, including hotel
technology and platform system services or sales, that competes directly or
indirectly with the Company.


(b)  You also agree that during your employment at the Company and for six (6)
months following your employment, you will not solicit, raid, entice or induce
any person that then is or at any time during the twelve-month period prior to
the end of your employment was an employee of the Company (other than a person
whose employment with the Company has been terminated by the Company), to become
employed by any person, firm or corporation.


COMPLAINT RESOLUTION: By accepting this offer with the Company, you also agree
to continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
the Company supervisors or officers any matters which require their attention.


KEY EMPLOYEE STATUS: You are regarded as a key employee under certain federal
regulations governing family and medical leave. This status will require that
you work closely with us in planning if you develop a need for family or medical
leave.


NATURE OF EMPLOYMENT: As you know, the Company is an at-will employer. This
means that your employment is not for a set amount of time; either you or the
Company may terminate your employment at any time, with or without cause.





--------------------------------------------------------------------------------



ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
the Company, and supersedes any prior understandings or agreements, whether oral
or in writing.


The Company reserves the right, subject to limitations and provisions of
applicable law and regulations, to change, interpret, withdraw, or add to any of
its policies, benefits, or terms and conditions of employment at its sole
discretion, and without prior notice or consideration to any associate. The
Company’s policies, benefits or terms and conditions of employment do not create
a contract or make any promises of specific treatment.


We are pleased and proud to be adding your talents to a leadership team that is
dedicated to making a difference in the communities we serve, creating
fulfilling jobs and environments conducive to success, and providing the
foundation for the ongoing success of the Company.


Sincerely,




/s/ Robert Wolfe________________
Robert Wolfe
Chairman of the Board of Directors
Red Lion Hotels Corporation




Accepted as of the date first set forth above:




/s/ John J. Russell Jr._____________
John J. Russell Jr.





